DISMISS; Opinion Filed June 10, 2013.




                                         S  In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas

                                      No. 05-13-00701-CV

                        IN RE DONALD GENE BLANTON, Relator

                      Original Proceeding from the 86th District Court
                                  Kaufman County, Texas
                              Trial Court Cause No. 23,592-86

                               MEMORANDUM OPINION
                         Before Justices Moseley, Francis, and Fillmore
                                  Opinion by Justice Moseley
       Relator seeks to have this Court order the Kaufman County District Clerk to forward

certain records related to his appeal. The facts and issues are well known to the parties, so we

need not recount them herein. This Court does not have mandamus jurisdiction over the district

clerk. See TEX. GOV=T CODE ANN. ' 22.221 (West 2010). Accordingly, we DISMISS relator=s

petition for a writ of mandamus for want of jurisdiction.




                                                   /Jim Moseley/
                                                   JIM MOSELEY
130701F.P05                                        JUSTICE